DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Sep. 14, 2021 has been entered.

2.	This office action is in response to amendment filed on Aug. 19, 2021. Claims 1, 5, 8, 12, 15, and 19 have been amended. No claims neither have been canceled nor added. Claims 1-20 have been presented. Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
4.	Applicant’s arguments filed Aug. 19, 2021 have been fully considered and are persuasive.
5.	Applicant arguments on pages 8-9 of applicant remarks in view of applicant’s amendments to the claims, regarding the rejection of the claims 1-20 under 35 U.S.C. 102/103 are persuasive. Therefore, the rejection of the claims 1-20 under 35 U.S.C. 102/103 are withdrawn.

Allowable Subject Matter
6. 	Independent claims 1, 8, and 15 are allowed over prior art of record. Dependent claims 2-7, 9-14, and 16-20 depend on the above-mentioned independent claims 1, 8, and 15 are allowed by virtue of its dependency. None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the time of invention filed.

Examiner's statement of reasons for allowance
7.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 15 are allowed in view of the prior art. 
The closes prior art of Shulman et al. (US 2019/0312899), discloses protecting a serverless application to inspect input of the serverless function so as to ascertain whether the input contains malicious, suspicious or abnormal data; and a behavioral protection engine to monitor behaviors and actions of the serverless functions during execution thereof.
Ford et al. (US 2019/0034625), discloses assessing risk associated with an endpoint by determining a risk level corresponding to an entity associated with an endpoint whether a risk score of a user has changed; and changing the risk score of the user to the current risk score when the risk score of the user has changed. 

None of the prior art of record teaches or made obvious the feature: "for the received communications at the different microservices/serverless functions that require the security operation to be performed, transmitting requests for the security operation from the different microservices/serverless functions of the microservices-based/serverless application to a central security controller for the received communications so that the security operation is executed at the central security controller for the different microservices/serverless functions; receiving results of the security operation from the central security controller at the different microservices/serverless functions of the microservicesbased/serverless application; and executing a task associated with the communications at the different microservices/serverless functions of the microservices-based/serverless application based on the results of the security operation from the central security controller" in view of other limitations as recited in claim 1. Independent claims 8 and 15 recite similar limitations to those found in claim 1. Therefore, independent claims 8 and 15 are considered to be allowable for similar reason as claim 1.
Dependent claims 2-7, 9-14, and 16-20  depend on the above-mentioned independent claims 1, 8, and 15 are allowed and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims  with proper motivation at or before the time it was effectively filed.

8.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shulman et al. US 20190007458 discloses protecting a serverless function including analyzing the serverless function to identify vulnerabilities or insecure configurations and a strict set of security permissions required by the serverless function in order to interact with a computing environment as intended.
Vaquero et al. 2018 arXiv:1806.00764v2 “Research Challenges in Nextgen Service Orchestration” discloses change requirements for orchestration for state-of-the-art techniques to meet those requirements and deliver a unified approach to orchestrate across technologies and administrative domains.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437